DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claims 1, 5, 7 11, 15-16 and 18-20 have been amended.
The amendment filed 11/20/2020 overcomes objections to claims 5, 15 and 19-20 as identified in last OA.

Response to Arguments
Applicant’s arguments filed 11/20/2020 have been considered but are moot in view of new ground(s) of rejections.

Claim Objections
Claim 7 “the device user interface” has no antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and  5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Publication 2014/0063292 A1, hereafter Wagner), in view of Krishnan (US Publication 2005/0102315 A1).
As per claim 1, Wagner teaches the invention substantially as claimed including a method for object characterization and authentication (ABSTRACT), comprising: 
establishing, over a communication network, a connection between a network accessible image capturing device and a remote computing device (FIG. 14 #1 being an electronic communication device with an attached gemstone viewer 110, the electronic communication device having a camera and is network accessible. See FIG. 1-2; para. [0032]; para. [0040] lines 1-10); 
capturing a first image of an object using the image capturing device before performing an action in relation to the object (FIG. 14 #300; para. [0040] lines 1-10 “a reference image 300” being “a first image”; para. [0004] jewelry reparation or resetting being examples of an action);
identifying a distinguishing feature of the object on the first image of the object (FIG. 13; para. [0040] lines 14-18; para. [0049]-[0050]);
capturing a second image of the object using the image capturing device after performing the action in relation to the object (FIG. 14 #350; para. [0040] lines 19-end; para. [0042]-[0043]); and 

	Wagner, however, does not teach automatically marking the distinguishing feature of the object on the first image of the object and the second image of the object with at least one visual indicator.
	Krishnan discloses methods and tools for automated decision support for screening, evaluating, and/or diagnosing medial conditions (ABSTRACT). Specifically, Krishnan teaches processing input image dataset to extract relevant image features and automatically detect and identify regions (or features) of interest. Krishnan further teaches automatically marking those regions of interest in the input image dataset, which are determined to be potential lesions or other abnormal structures (para. [0023] & [0050]; FIG. 3).
Taking the combined teachings of Wagner and Krishnan as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider automatically marking detected features in an image in order to provide a convenient way to present the detection result to a user.

As per claim 5, dependent upon claim 1, Wagner in view of Krishnan teaches: 
annotating at least one of owner information and object information on the first image of the object (Krishnan para. [0054]: “In other words, the displayed images may be marked or otherwise annotated with a localized identification of potential abnormalities that are detected by the detection module”). 


generating a first communication that includes the first captured image of the object with the distinguishing feature marked (Wagner: FIG. 14 the first image (ref. image 300) and second image (350) being captured and analyzed to detect distinguishing features; Krishnan FIG. 2 step 25 (integrating findings and results and presenting to user) indicating generating a communication that includes image data and marked region. Here “communication” is regarded as electronic signal in a communication system).

As per claim 7, dependent upon claim 5, Wagner in view of Krishnan teaches: marking, via the device user interface, the distinguishing feature of the object on the second image of the object (Krishnan: para. [0026]; para. [0042] “GUI”). 

As per claim 8, dependent upon claim 7, Wagner in view of Krishnan further teaches: 
generating a second communication that includes both the first captured image of the object with the distinguishing feature marked, and 
the second captured image of the object with the distinguishing feature marked (Wagner: FIG. 14 the first image (ref. image 300) and second image (350) being captured and analyzed to detect distinguishing features; Krishnan: FIG. 2 step 25 (integrating findings and results and presenting to user) indicating generating a communication that includes image data and marked regions; FIG. 1 #11-2 “image slices”).

As per claim 9, dependent upon claim 1, Wagner in view of Krishnan teaches that the object including a gemstone (Wagner ABSTRACT; FIG. 12), the distinguishing feature of the object including at least one of a type of object, measurement of the object, a diameter of the object, an inclusion of the object, a rating or grading of the object, and an identifier on the object (Wagner para. [0049] lines 1-5). 

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Publication 2014/0063292 A1, hereafter Wagner), in view of Krishnan (US Publication 2005/0102315 A1), as applied above to claim 1, and further in view of Tafas et al. (US Publication 2010/0315502 A1, hereafter Tafas).
As per claim 2, Wagner in view of Krishnan does not teaches the recited limitations.
Tafas discloses system and method for remote control of an automated microscope via a widely distributed network (ABSTRACT). The system comprises at least one automated microscope comprising a stage, a microscope slide retrieval mechanism (FIG. 1 #110), a scanner (FIG. 1 #122) operatively configured to generate images of a specimen at a slide placed on the stage, and a control unit configured to control slide retrieval and scanner operation; at least one server (FIG. 1 #130) operatively connected to the at least one automated microscope, the at least one server comprising a database for storing images generated by the scanner; one or more terminals (FIG. 1 #165) remote from the automated microscope; and at least one wide area network server (FIG. 1 #150) connected to a widely distributed network and the at 
Taking the combined teachings of Wagner, Krishnan and Tafas as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including a web-based device user interface accessible by remote computing device via network in order for a user of the remote terminal to operate and control the image capturing device.

As per claim 3, dependent upon claim 2, Wagner in view of Krishnan and Tafas teaches that the capturing of the first image comprising sending a first image capture command from the remote computing device to the image capturing device via the device user interface (Tafas para. [0067]; para. [0084]), and the capturing of the second image comprising sending a second image capture command from the remote computing device to the image capturing device via the device user interface (Tafas para. [0013] page 2 left col. last 11 lines; para. [0061]; para. [0066]-[0067]). 



As per claim 10, dependent upon claim 1, Wagner in view of Krishnan and Tafas teaches that the image capturing device includes a microscope (Tafas: ABSTRACT; FIG. 1). 

Claims 11, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Publication 2014/0063292 A1, hereafter Wagner).
As per claim 11, an independent claim, Wagner teaches a computing device configured for object characterization and authentication (Wagner FIG. 14), the computing device performs: 
establishing, over a communication network, a connection between a network accessible image capturing device and the computing device (Wagner FIG. 14 image capturing device 110 and a server (i.e. a computing device running software 304) are connected via internet; para. [0040]); 
capturing a first image of an object using the image capturing device before performing an action in relation to the object (See rejections applied to claim 1); 
identifying a distinguishing feature of the object on the first image of the object (See rejections applied to claim 1);
capturing a second image of the object using the image capturing device after performing the action in relation to the object (See rejections applied to claim 1); and 

Wagner further teaches comparing the identified distinguishing feature in the first image (ref. image 300) and the second image (image 305) and determining if the images were taken from the same gemstone (para. [0044]). The identified distinguishing feature in the first image is generated from a captured first image, and the identified distinguishing feature in the second image is generated from a captured second image, therefore the comparison involves generating a first communication that includes the first captured image with the distinguishing feature identified, and generating a second communication that includes the second captured image with the distinguishing feature identified. Here “communication” is considered an electronic signal generated by an electronic communication system. See FIG. 14; para. [0040], [0043]-[0044]).
Claim 11 further recites that the computing device comprises a processor and a memory in electronic communication with the processor, wherein the memory stores computer executable instructions that when executed by the processor cause the processor to perform the steps of claim 11. Note Wagner discloses two embodiments of the computing device, one is a “server” mode and the other is a “local” mode. The server mode performs image analysis in a remote server (FIG. 14 #302-306), while the local mode performs image analysis in a local communication device (FIG. 14 #1). In either case, a person with ordinary skill in the art would have appreciated that a computing device should comprise at least a processor and a memory in electronic communication with the processor to execute instructions stored in the memory.


generating the first communication includes automatically generating the first communication upon identifying the distinguishing feature in the first image, and automatically generating the second communication upon identifying the distinguishing feature in the second image (See rejections applied above to claim 11. Since the electronic signal is generated according to software (FIG. 14 #304), the signal is generated automatically).

As per claim 18, dependent upon claim 16, Wagner further teaches: the second communication includes both the first captured image of the object with the distinguishing feature identified, and the second captured image of the object with the distinguishing feature identified (See rejections applied above to claim11 regarding electronic signal. Wagner FIG. 14 the first image (ref. image 300) and second image (350) are captured and analyzed to detect distinguishing features).

As per claim 19, Wagner teaches a non-transitory computer-readable storage medium storing computer executable instructions that when executed by a processor cause the processor to perform (see rejections applied above to claim 11 regarding processor and memory) the steps of:
establishing, over a communication network, a connection between a network accessible image capturing device and a remote computing device (see rejections applied above to claim 11);

identifying a distinguishing feature of the object on the first image of the object (see rejections applied above to claim 11); 
capturing a second image of the object using the image capturing device after performing the action in relation to the object (see rejections applied above to claim 11); and
identifying the distinguishing feature of the object on the second image of the object (see rejections applied above to claim 11).
Claim 19 further recites: receiving confirmation from an owner of the object that the first image with identified distinguishing feature is an accurate depiction of the object, and receiving confirmation from the owner of the object that the second image with identified distinguishing feature is an accurate depiction of the object.
Note Wagner’s invention is to provide an easy-to-use device for verifying authenticity of a gemstone a user owns (para. [0003]-[0004] & [0010]; FIG. 1). FIG. 14 shows system and method for realizing such a purpose. The specific steps includes: a user capturing a first (reference) image of a gemstone he had previously obtained, the reference image being processed to identify unique identification characteristics, the user capturing a second image of the gemstone he has in hand, and verifying the gemstone being the same gemstone he had previously obtained (para. [0042]-[0044]). Therefore a person with ordinary skill in the art before the effective filing date of the claimed invention would have appreciated that the user be the owner of the gemstone. The user verifies the gemstone he has in hand is the same gemstone he had previously .

Claims 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Publication 2014/0063292 A1, hereafter Wagner), in view of Tafas et al. (US Publication 2010/0315502 A1, hereafter Tafas).

Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above.

Claim 13, dependent upon claim 12, is rejected as applied to claim 3 above.

Claim 14, dependent upon claim 12, is rejected as applied to claim 4 above.

As per claim 15, dependent upon claim 12, Wagner in view of Tafas further teaches: 
marking, via the device user interface, the identified distinguishing feature of the object on the first image of the object (Tafas para. [0057] “position a pointer on the image”); and 


As per claim 17, dependent upon claim 15, Wagner in view of Tafas teaches:
marking, via the device user interface, the distinguishing feature of the object on the second image of the object (Tafas para. [0057] “position a pointer on the image”).

Claim 20, dependent upon claim 19, is rejected as applied to claim 2 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664